 
Enshi Black Hog Construction Cooperation Agreement
 
Party A: Xuwang Hog Farming Professional Cooperatives of Xianfeng County
 
Party B: Wuhan Fengze Agricultural Science and Technology Development Co., Ltd.
 
Witness: Animal Husbandry and Veterinary Bureau of Xianfeng County of Hubei
Province
 
 
In order to utilize the black breeder hog resources in Enshi and build a high
quality hog meat image, Party A and B reach an agreement to form a hog breeding
cooperatives (or join currently exist hog breeding cooperatives) and share the
contribution of capital half-and-half under the premise of sharing the profit
and risks, but responsible for its own loss. The details of the agreement are as
follow:
 
 
 
I.
The production scales of these cooperatives should not be less than 600 sows and
the farmer who will join these cooperatives should have no less than 6 sows or
should produce no less than 100 black hogs per year.

 
 
II.
The breeder under the transition period of breeder mating will be a temporary
mix. The final breeder mix will be designated by Party B after approved by the
local government department.

 
 
III.
Party B agrees to purchase all qualified products produced at the professional
Cooperatives of Xianfeng County; and the Cooperative should sell its products to
Party B exclusively.  The price to be paid for all black hogs purchased shall be
reasonable.  The parties have agreed that a reasonable price is the market price
of common lean-type pork from time to time plus 0.6 RMB/kg, provided that the
price paid shall not be less than 13RMB/kg.

 
 
IV.
Party A and B agree to form the Hog Breeding Professional Cooperative (the
“Cooperative”) and share the contribution of capital equally (50:50).

 
 
V.
Both Parties will form a synthetic financial department under the direct
management of Director to manage the financial activates and each cooperative
will have an accountant.

 
 
VI.
Both the Cooperative and hog farmers who joined should comply with the following
rules: 1) unification of breeding mix; 2) standardization of operating
processes; 3) standardization of medicine and vaccine supplies; 4)
standardization of ages and lowest weights of hogs sold; 5) unification of
purchase price from hog farmers.

 

 
VII.
To ensure the product safety and comply with the environmental regulation, each
cooperative has to build product quality retrieve system with the assistance
from local animal husbandry and veterinary bureau.

 

 
VIII.
Party B should pay RMB¥20/per hog as the labor fee to the Cooperative as its
revenue.

 

 
IX.
The term of this Cooperation Agreement is 10 years, from 04/05/2011 to
03/31/2021

 
 
 

--------------------------------------------------------------------------------

 
 
 
X.
For the renovation or expansion of the hog farmers’ facilities, each hog farmer
can volunteer to participate or not. If the hog farmer is willing to
participate, it will need to get approval from both the Witness and party B.
Part B will be responsible for providing the expense of construction first. The
location will be decided by the Witness and renovation or expansion should
comply with the requirements of Part B, and be established based on the scale of
production. The property rights of the facilities after construction belong to
Party B and the cooperatives have the use rights of the facilities, and the hog
farmers have the priority use rights.  After the completion of these
constructions, the Witness should provide subsidies in an amount of one-third of
the construction expenses and the hog farmers should provide another one-third
of the amount as the asset risk deposit (amortized within10 years).

 
 
XI.
Party B should be the guarantor for the hog farmers when there is a need for
fund during production development and the interest expenses will be subsidized
by local government.

 
 
XII.
Obligations:

 
A. Obligation of Party A
 
 
1.
Responsible for providing and distributing goods and materials to every hog
farmer belongs to the Cooperative.

 
 
2.
Providing instruction of production management and disease prevention

 
 
3.
Retrieving products

 
 
4.
Managing the fixed and current assets of each hog farmer

 
B. Obligation of Party B
 
 
1.
Have the rights to participate in the management and instruction of the
Cooperative.

 
 
2.
Periodically purchase the qualified products produced by the Cooperative.

 
 
3.
Periodically provide goods, materials and free technical instruction.

 
 
4.
Frequently listen to the Cooperative’s opinions.

 

 
XIII.
The liabilities before this Agreement are assumed by each party.

 

 
XIV.
Penalty of Breach: The party who breach this agreement will be responsible for
the economic loss of the other party.

 
 
XV.
After the agreement of both parties, there can be a supplemental agreement to
this one with the same legal validity.

 

 
XVI.
There are three copies of this Agreement and will take effect after these are
signed.

 
 
Party A: Xuwang Hog Farming Professional Cooperatives of Xianfeng County (Seal)
 
Representative: (Signature)
 
Date: 04/02/2011
 
 
Party B: Wuhan Fengze Agricultural Science and Technology Development Co., Ltd.
(Seal)
 
Representative: (Signature)
 
Date: 04/02/2011
 
Witness: Animal Husbandry and Veterinary Bureau of Xianfeng County of Hubei
Province
 
 